                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

QUINTEZ TALLEY                                        :       CIVIL ACTION
                                                      :
        v.                                            :
                                                      :
MAJOR CLARK, CAPTAIN                                  :
MASICELLINO, WARDEN CYNTHIA                           :
LINK, LAURA BANTA, PA. DEPT.                          :
OF CORRECTIONS, PAUL, RN,                             :
RICHARD DOYLE, R. LADONNE,                            :
UNKNOWN SHIFT COMMANDER,                              :
UNKNOWN EXTRACTION TEAM and                           :
UNKNOWN PSYCHIATRIST                                  :       NO. 18-5315

                                      MEMORANDUM OPINION

Savage, J.                                                                               August 5, 2019

        Plaintiff Quintez Talley, a prisoner proceeding pro se and in forma pauperis,1 filed

this civil action asserting claims under the Americans with Disabilities Act (“ADA”) and 42

U.S.C. § 1983. He also brings various state law claims. He has sued the Pennsylvania

Department of Corrections (“DOC”) and several of its officials, including Major Gina Clark,

Captain David Mascellino, Deputy Superintendent Laura Banta and Psychological

Services Specialist Robert Ladonne.2




        1
            Order Granting Pl.’s Mot. for Leave to Proceed In Forma Pauperis (ECF No. 9).
        2
           Talley also sues “(RN) Paul,” “Richard Doyle,” “Unknown Shift Commander,” “Unknown Extraction
Team,” and “Unknown Psychiatrist.” The DOC is unable to identify these individuals. Consequently, they
are not parties to the motion to dismiss. However, if the court grants another defendant’s motion to dismiss,
the court may, on its own initiative, dismiss claims as to non-moving defendants if the claims against the
non-moving defendants suffer from the same defects raised in the moving parties’ motions. Minnesota
Lawyers Mut. Ins. Co. v. Ahrens, 432 F. App’x 143, 148 (3d Cir. 2011) (quoting Bryson v. Brand Insulations,
Inc., 621 F.2d 556, 559 (3d Cir. 1980) (stating that the court may sua sponte dismiss a claim as to non-
moving defendants where the inadequacy of the claim is clear)). A claim against a non-moving party may
be dismissed if the claims against all defendants are “integrally related” or where the non-moving
defendants are in a similar position to the moving defendants. Bonny v. Soc’y of Lloyd’s, 3 F.3d 156, 162
(7th Cir. 1993). Therefore, to the extent the deficiencies cited in the motion to dismiss also apply to these
defendants, we consider them.

                                                     1
          The defendants have moved to dismiss the complaint for failure to state a claim.

They have also asserted qualified immunity and sovereign immunity as to the state

claims. Because Talley has failed to state a federal claim, we shall grant the motion and

dismiss those claims, and decline to exercise supplemental jurisdiction over the state law

claims.

                                               Background3

          On January 3, 2018, Talley was housed in a Psychiatric Observation Cell (POC)

at the DOC’s State Correctional Institution at Graterford.4 Mascellino informed Talley that

he was being returned to the Restricted Housing Unit.5 Talley responded that he was

suicidal and had not spoken to mental health professionals Ladonne or Doyle.6

Mascellino replied, “We’ve got something for that – we’ve brought the chair and waist

restraints back!”7           Talley advised Mascellino that DOC policy requires that suicidal

inmates remain on close watch until evaluated by a psychiatrist.8                         Nonetheless, an

extraction team was assembled to remove him from the POC and place him in a camera




          3
              The following facts are taken from the complaint and are deemed true for the purposes of the
motion.
         4
           Compl. ¶¶ 4, 6. A POC is “[a] cell located in the Infirmary area of the facility that is used to hold
inmates who are mentally decompensating to the point where they are considered a danger to themselves,
other inmates, and/or property. These cells provide a means of retraining the inmate, if necessary, and
allow for constant supervision of the inmate to be maintained in order to treat the inmate.” Id. ¶ 7 (quoting
DC – ADM 13.08.01, Glossary).
          5
              Id. ¶ 8.
          6
              Id. ¶ 9. See also id. ¶ 5.
          7
         Id. Mascellino “made it EXPRESSLY” clear that he was acting upon the orders of Clark, Banta
and Link. Id. ¶¶ 24, 25.
          8
              Id. ¶ 10.

                                                       2
cell in the Diversionary Treatment Unit (DTU).9 Talley allowed himself to be handcuffed

and escorted to a DTU cell by the extraction team.10

       Before entering the cell, Talley was instructed by the extraction team lieutenant to

face the wall.11 After he did so, another member of the team charged him with a shield,

lifting him off his feet and slamming him into the bed.12 Talley was placed in a waist

restraint belt, but freed himself.13 The extraction team then placed him in an intermediate

restraint belt.14 That night Talley attempted to hang himself.15 He was escorted to the

dispensary to speak to “medical” about his suicide attempt.16 Talley was returned to the

POC.17 There, he was again placed in an intermediate restraint belt that had not been

ordered by the committing psychiatrist.18

       Talley bases his claims on three sets of acts and omissions. First, he alleges that

all defendants discriminated and retaliated against him under the ADA; violated his rights

under the First, Eighth and Fourteenth Amendments; and committed the tort of

“coercion”19 when Mascellino, at the direction of Clark, Banta and Link, transferred him

from the POC without providing him the opportunity to speak to a mental health



       9
           Id. ¶ 11.
       10
            Id. ¶ 12.
       11
            Id. ¶ 17.
       12
            Id.
       13
            Id. ¶¶ 12, 16.
       14
            Id. ¶ 16.
       15
            Id. ¶ 21.
       16
            Id.
       17
            Id. ¶ 22.
       18
            Id. ¶ 23.
      19
         Pennsylvania law does not recognize coercion as a cause of action. Benigno v. Flatley, No. 01-
CV-2158, 2001 WL 1132211, at *1 (E.D. Pa. Sept. 13, 2001).

                                                  3
professional.20 He alleges that Doyle and Ladonne violated the Eighth Amendment and

committed medical malpractice and negligence when they released him from the POC

without evaluating him.21

        Second, Talley claims that Paul and the Unknown Extraction Team Defendants

violated the Eighth Amendment and committed the tort of assault and battery when one

assaulted him with the shield and the others failed to intervene or report the assault.22

        Third, he contends that Mascellino, Clark, Banta, Link and the Unknown Extraction

Team Defendants violated the Fourteenth Amendment and the Pennsylvania

Constitution’s “Cruel Punishment” clause23 and committed federal conspiracy when they

placed him in restraints without providing prior notice or an opportunity to object.24 He

contends that the Unknown Shift Commander violated the Eighth and Fourteenth

Amendment and Pennsylvania’s “Cruel Punishment” clause when he instructed

Lieutenant McClain not to remove the intermediate restraint belt after Talley was returned

to the POC.25

        Talley seeks compensatory and punitive damages. He has withdrawn his demand

for declaratory and injunctive relief.26 Mindful of Talley’s pro se status, we construe all

claims as also having been brought against the DOC.




        20
        Id. ¶ 25. The ADA claim is against these defendants in their official capacity only. Pl.’s
Response at 2 (ECF No. 11).
        21
             Id. ¶ 26.
        22
             Id. ¶ 27.
        23
             PA. CONST., art. I, § 13.
        24
             Compl. ¶ 28.
        25
             Id. ¶ 29.
        26
             Pl.’s Response at 8.

                                                    4
       Defendants argue that Talley fails to state an ADA claim against the DOC. They

also contend that none of the alleged acts or omissions give rise to a § 1983 claim. They

assert qualified immunity as to his federal claims and sovereign immunity as to his state

claims.

                                      Legal Standard

       A Rule 12(b)(6) motion tests the sufficiency of the allegations contained in the

complaint. To survive a Rule 12(b)(6) motion, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A claim is plausible “when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678.

       A conclusory recitation of the elements of a cause of action is not sufficient. Phillips

v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008). The plaintiff must allege facts

necessary to make out each element. Id. (quoting Twombly, 550 U.S. at 563 n.8). In

other words, the complaint must contain facts which, if proven later, support a conclusion

that a cause of action can be established.

       In considering a motion to dismiss under Rule 12(b)(6), the court must first

separate the factual and legal elements of a claim, accepting the well-pleaded facts as

true and disregarding legal conclusions. The court next determines whether the facts

alleged, if proven, show that the plaintiff has a plausible claim for relief. Fowler v. UPMC

Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at 679). In

making this determination, all well-pleaded allegations of the complaint must be accepted



                                              5
as true and interpreted in the light most favorable to the plaintiff, and all inferences must

be drawn in his favor. See McTernan v. City of York, 577 F.3d 521, 526 (3d Cir. 2009).

                                          Analysis

                                        ADA Claims

       The ADA makes it unlawful for public entities, including prisons, to discriminate

against the disabled in providing services, programs and activities. Disability Rights N.J.,

Inc. v. Comm’r, N.J. Dep’t of Human Servs., 796 F.3d 293, 301 (3d Cir. 2015) (citing

Tennessee v. Lane, 541 U.S. 509, 517 (2004)); Chisholm v. McManimon, 275 F.3d 315,

325 (3d Cir. 2001) (citing Pa. Dep’t of Corr. v. Yeskey, 524 U.S. 206 (1998)). To state an

ADA claim, a plaintiff must allege “that he is a ‘qualified individual with a disability’ [and]

that he was excluded from a service, program, or activity of a public entity . . . because of

his disability.”     Disability Rights N.J., Inc., 796 F.3d at 301 (quoting 42 U.S.C. §

12102(1)(A)). Mental illness is a disability under the ADA. 42 U.S.C. § 12102(1)(A).

       Talley asserts he was denied the opportunity to speak to a mental health

professional prior to his removal from the POC. He does not claim that he was denied

treatment “because of” his mental health issues.27 The ADA does not cover such a claim.

Iseley v. Beard, 200 F. App’x 137, 142 (3d Cir. 2006) (“Iseley does not claim that he was

excluded from any program on the basis of his disability. Rather, he claims that he was

denied medical treatment for his disabilities, which is not encompassed by the ADA's

prohibitions.”) (citing Bryant v. Madrigan, 84 F.3d 246, 248 (7th Cir. 1996)); see also

Simmons v. Navajo Cty., Ariz., 609 F.3d 1011, 1022 (9th Cir. 2010) (“The ADA prohibits

discrimination because of disability, not inadequate treatment for disability.”), overruled



       27
            See Compl. ¶¶ 9-13.

                                              6
on other grounds as recognized by Horton v. City of Santa Maria, 915 F.3d 592, 599-600

(9th Cir. 2019). Hence, we shall dismiss Talley’s ADA discrimination claim.

        Talley also claims that the failure to provide him an opportunity to consult with a

mental health professional prior to his cell transfer constitutes retaliation under the ADA.

To state a claim under the ADA for retaliation, Talley must allege facts showing (1) he

engaged in protected activity, (2) he suffered an adverse action after or contemporaneous

with the protected activity, and (3) a causal connection between the protected activity and

the adverse action. Fogleman v. Mercy Hosp. Inc., 283 F.3d 561, 567-68 (3d Cir. 2002)

(citing Krouse v. Am. Sterilizer Co., 126 F.3d 494, 500 (3d Cir.1997)). Talley appears to

allege that the protected activity was his request to consult a mental health professional

prior to his transfer and that the adverse action was the use of an extraction team to

remove him from the POC by force. However, as the complaint alleges, Mascellino

informed Talley that an extraction team would be assembled because he was refusing to

leave the POC, not because he had requested a mental health consultation.28 Thus,

because he alleges no causal connection between the protected activity and an adverse

action, we shall dismiss Talley’s ADA retaliation claim.29

                                         Section 1983 Claims

        “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins,




        28
             Id. ¶ 11.
        29
          We shall dismiss Talley’s First Amendment retaliation claim for this same reason. See Rauser
v. Horn, 241 F. 3d 330, 333 (3d Cir. 2001) (requiring causal link between constitutionally protected activity
and prison official’s retaliatory act).

                                                     7
487 U.S. 42, 48 (1988). The DOC, as a state agency, is not a “person” under § 1983.

Estate of Lagano v. Bergen Cty. Prosecutor’s Office, 769 F.3d 850, 847 (3d Cir. 2014).

Nor do the facts pled by Talley establish a plausible constitutional violation against any

individual defendant.30

                                     Eighth Amendment Claims

        Talley’s theory of Eighth Amendment liability31 is a failure-to-treat claim against

Doyle and Ladonne for releasing him from the POC without evaluating his mental state.

The Eighth Amendment protection against cruel and unusual punishment extends to a

prisoner’s right to medical care. Estelle v. Gamble, 429 U.S. 97, 102, 103 (1976) (internal

citations omitted). Failure to provide adequate medical care violates a prisoner’s right to

be free from cruel and unusual punishment when it results from “deliberate indifference

to a prisoner’s serious illness or injury.” Id. at 104–05.

        To state an Eighth Amendment claim arising out of the failure to treat his medical

condition, Talley must plead sufficient facts that, if proven, would establish two elements:

(1) he had a serious medical need; and (2) prison officials were deliberately indifferent to

that need. Spruill v. Gillis, 372 F.3d 218, 235-36 (3d Cir. 2004).

        A serious medical need is “one that has been diagnosed by a physician as

requiring treatment or one that is so obvious that a lay person would easily recognize the

necessity for a doctor’s attention.” Monmouth Cty. Corr. Inst. Inmates v. Lanzaro, 834


        30
           Construing the complaint in the light most favorable to Talley, we assume that although he
sues the individual defendants in their official capacity under the ADA, he sues them in their personal
capacity under § 1983. A claim for damages against state officials in their official capacity is the same as
a claim against the employing entity, but officials sued in their personal capacity are “persons” under §
1983. Hafer v. Melo, 502 U.S. 21, 22-23, 25, 27 (1991).
        31
          Talley also asserts “failure-to-report and/or calculated harassment” Eighth Amendment claims
against RN Paul and the Unknown Extraction Team Defendants. The DOC is unable to identify these
defendants and they are not parties to the motion to dismiss.

                                                     8
F.2d 326, 347 (3d Cir. 1987). See also Atkinson v. Taylor, 316 F.3d 257, 272-73 (3d Cir.

2003). A medical condition is serious when the denial or delay of medical treatment

causes “unnecessary or wanton infliction of pain.” Monmouth Cty., 834 F.3d at 347.

       Deliberate indifference to a serious medical need is shown when: (1) a doctor

intentionally inflicts pain on a prisoner; (2) a prison official denies reasonable requests for

medical treatment, exposing the inmate to undue suffering or the threat of tangible

residual injury; or (3) an official intentionally refuses to provide care even though he is

aware of the need for such care. Spruill, 372 F.3d at 235. A prison official is deliberately

indifferent if he disregards a known excessive risk to the inmate’s health and safety. It is

not enough that the official is aware of facts from which an inference can be drawn that

the inmate is exposed to a substantial risk of serious harm. The official must actually

draw that inference. Farmer v. Brennan, 511 U.S. 825, 837-38 (1994).

       Talley claims Doyle and Ladonne were deliberately indifferent when, without first

examining him, they placed him in “the DTU where he could’ve easily gained access to

something to harm himself with from one of the other inmates . . . .”32 His placement in a

DTU cell does not establish deliberate indifference. Although the DTU cell, unlike the

POC, was not subject to one-on-one supervision, it was under video surveillance, like the

POC.33       Consequently, prison officials remained capable of monitoring Talley and

intervening if he attempted to act on his suicidal ideation. In the DTU cell, Talley was also

placed in a waist restraint belt to prevent him from harming himself.34 After he escaped




       32
            Comp. ¶ 14.
       33
            Id. ¶ 12.
       34
            Id. ¶ 9.

                                              9
from the waist belt, the extraction team placed him in an intermediate restraint belt.35 That

night Talley apparently became free of this belt and attempted to hang himself.36 But,

there is no allegation that he did so with anything obtained from another inmate, even

though he cites this as the increased risk caused by his placement in the DTU cell.

       At most Talley alleges medical malpractice37 or a disagreement over his treatment.

He believes that he should have remained in the POC or else been examined by a mental

health professional prior to his transfer to the DTU cell. Instead, he was transferred to

the DTU cell, another camera cell, and placed in a restraint.

       Medical malpractice does not amount to a constitutional violation. Estelle, 429

U.S. at 105-06; Monmouth Cty., 834 F. 2d at 347. Likewise, disagreement as to proper

medical treatment does not establish an Eighth Amendment violation. Spruill, 372 F.3d

at 235-36.

       The prison officials were not deliberately indifferent to Talley’s suicidal ideation.

Rather, they chose to handle it in a manner other than what he preferred. Thus, we shall

dismiss Talley’s Eighth Amendment claim.

                                 Fourteenth Amendment Claims

       The due process analysis starts with determining whether the liberty interest

asserted is one that is protected by the Fourteenth Amendment. Montanez v. Sec’y Dep’t

of Corr., 773 F.3d 472, 482-83 (3d Cir. 2014) (quoting Evans v. Sec’y Pa. Dep’t of Corr.,

645 F.3d 650, 663 (3d Cir. 2011)). If it is a protected interest, we must then determine



       35
            Id. ¶ 16.
       36
            Id. ¶ 21.
       37
          Indeed, he states that his Eighth Amendment claim against Doyle and Ladonne is also one for
“medical malpractice/negligence.” Id. ¶ 26.

                                                 10
what process is necessary to protect it. Newman v. Beard, 617 F.3d 775, 783 (3d Cir.

2010) (citation omitted). If the interest is not protected, no process is necessary. Thus,

at the threshold, the plaintiff must establish that he had a protected liberty interest that

triggered due process rights. See Fraise v. Terhune, 283 F.3d 506, 522 (3d Cir. 2002)

(finding that succeeding on a due process claim requires demonstrating that the plaintiff

was deprived of a liberty interest).

       Prisoners do not enjoy the same liberty interests as ordinary citizens do. See

Sandin v. Conner, 515 U.S. 472, 485 (1995). Incarceration “brings about the necessary

withdrawal or limitation of many privileges and rights, a retraction justified by the

considerations underlying our penal system.” Id. (quoting Jones v. N. Carolina Prisoners’

Labor Union, Inc., 433 U.S. 119, 125 (1977)). “To rise to the level of a liberty interest, the

right alleged must confer ‘freedom from restraint which . . . imposes atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison life.’”

Williams v. Sec’y Pa. Dep’t of Corr., 848 F.3d 549, 559 (3d Cir. 2017) (quoting Griffin v.

Vaughn, 112 F.3d 703, 708 (3d Cir. 1997)) (emphasis in Griffin).

       Talley appears to assert two Fourteenth Amendment violations, the transfer from

the POC to the DTU and his placement in restraints once there. “An inmate does not

have a right to be placed in the cell of his choice.” Sheehan v. Beyer, 51 F.3d 1170, 1174

(3d Cir. 1995) (citing Hewitt v. Helms, 459 U.S. 460, 468 (1983)). “As long as the

conditions or degree of confinement to which the prisoner is subjected is within the

sentence imposed upon him and is not otherwise violative of the Constitution, the Due

Process Clause does not in itself subject an inmate’s treatment by prison authorities to




                                             11
judicial oversight.” Montayne v. Haymes, 427 U.S. 236, 242 (1976). Accordingly, Talley

has not stated a Fourteenth Amendment claim based on his placement in the DTU.

        Talley was placed in a waist restraint belt after he was transferred from the POC

to the DTU.38 He freed himself and was then placed in an intermediate restraint belt.39

Talley “anticipated” that he would remain in restraints for “24 hrs.”40                     Placement in

restraints for a short period of time is not an atypical and significant hardship for a

prisoner. Courts have repeatedly held that placement in restraints for similar or longer

periods does not implicate a liberty interest.41 See Key v. McKinney, 176 F.3d 1083,

1085, 1087 (8th Cir. 1999) (affirming dismissal of procedural due process claim where

prisoner was placed in handcuffs chained to leg shackles for 24 hours); Williams v.

Burton, 943 F.2d 1572, 1574, 1576-77 (11th Cir. 1991) (no procedural due process claim

where prisoner was placed in four-point restraints and his mouth taped shut for 28.5

hours), cert. denied, 505 U.S. 1208 (1992); Shand v. Chapdelaine, No. 17-1947, 2018

WL 279980, at *2-4 (D. Conn. Jan. 3, 2018) (dismissing procedural due process claim

where prisoner placed in “handcuffs, leg irons, and a tether chain connecting his hands

to his legs” for three days); Grady v. Holmes, No. 406-123, 2007 WL 2507395, at *3 (S.D.

Ga. Aug. 30, 2007) (placement in restraint chair for 44 hours did not constitute procedural

due process violation).


        38
             Compl. ¶ 12.
        39
             Id. ¶ 16.
        40
          Id. ¶ 12. Talley does not plead that he remained in restraints for 24 hours as anticipated. For
present purposes, we assume that he did.
        41
             Talley describes his Fourteenth Amendment procedural due process claims as one for federal
conspiracy as well. Compl. ¶ 28. To state a claim for conspiracy under § 1983, a plaintiff must allege,
inter alia, that the conspirators deprived him of a constitutional or federally protected right. Lazaridis v.
Wehmer, 591 F.3d 666, 672 (3d Cir. 2010). Because Talley fails to plead an underlying deprivation of his
rights, his conspiracy claim fails. See id. at 672.

                                                     12
                                    State Law Claims

       “Where the claim over which the district court has original jurisdiction is dismissed

before trial, the district court must decline to decide the pendent state claims unless

considerations of judicial economy, convenience, and fairness to the parties provide an

affirmative justification for doing so.” Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000)

(emphasis in original) (citing Borough of W. Mifflin v. Lancaster, 45 F.3d 780, 788 (3d Cir.

1995)); see also 28 U.S.C. § 1367(c)(3). No exceptions apply here.

       There is no reason to retain jurisdiction over Talley’s state law claims. He may

assert them in state court. See, e.g., Segers v. Williams, No. 13-2413, 2014 WL 285078,

at *5 n.9 (E.D. Pa. Jan. 27, 2014). Thus, we shall decline to exercise supplemental

jurisdiction.

                                       Conclusion

       Because Talley failed to state a federal claim, we shall grant the defendants’

motion. We decline to exercise supplemental jurisdiction over his state law claims.

Therefore, this action will be dismissed with prejudice as to the federal law claims and

without prejudice as to the state law claims.




                                            13
